Citation Nr: 1604642	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic skin disorder, variously diagnosed as eczema and tinea versicolor (skin disorder).

2.  Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, to include as due to reported in-service exposure to herbicides

3.  Entitlement to service connection for multiple myeloma, to include as due to reported in-service exposure to herbicides and other hazardous chemicals.

4.  Entitlement to service connection for a bilateral hearing loss disability, to include as due to reported in-service exposure to herbicides.

5.  Entitlement to service connection for tinnitus, to include as due to reported in-service exposure to herbicides.

6.  Entitlement to special monthly compensation based on a need for regular aid and attendance of another person.

(The issue of entitlement to a clothing allowance is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2012 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

With regard to the Veteran's increased rating claim for a skin disorder, in November 2014, the Board issued a decision denying the Veteran's claim for a rating in excess of 10 percent.  As will be discussed below, the Board will vacate that decision and remand the claim for additional development.

The Veteran is seeking entitlement to service connection for a sinus disorder.  While he specifically identified his condition as sinusitis, review of the record reveals that he has been diagnosed with sinusitis, as well as allergic rhinitis.  As a result, the Veteran's claim has been recharacterized as a sinus disorder, to include sinusitis and allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for a skin disorder, entitlement to service connection for multiple myeloma, sinusitis, bilateral hearing loss, and tinnitus, and entitlement to special monthly compensation based on a need for regular aid and attendance of another person are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The November 2014 Board decision violated the Veteran's right to due process of law, when it denied the Veteran's claim prior to returning the claims file to the Veteran's representative for additional evidence and argumentation.


CONCLUSION OF LAW

The portion of the November 2014 Board action, which denied the Veteran a rating in excess of 10 percent for his skin disorder, is vacated.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

In November 2014, the Board issued a decision denying the Veteran's claim for a rating in excess of 10 percent for his skin disorder.  In November 2015, the Veteran's representative filed a motion to vacate the decision portion of the November 13, 2014 Board action that denied an initial rating in excess of 10 percent for the Veteran's skin disorder.  The representative asserted that the Veteran had not been afforded due process of law.  Specifically, the representative indicated that there had been an inadequate opportunity for the representative to review the appeal and present an informal hearing presentation, prior to the November 2014 adjudication of the claim.

The claims file does not contain an IHP or Appellate brief from the representative subsequent to certification to the Board.  

In light of the representative's assertion that he did not have an opportunity to present additional evidence and argumentation, the November 2014 Board decision denying entitlement to a rating in excess of 10 percent for a skin disorder is vacated.


ORDER 

The November 2014 Board decision denying entitlement to a rating in excess of 10 percent for a skin disorder is vacated.


REMAND

After a review of the record, the Board finds that additional development is needed prior to adjudicating the claims. 

Initially, the Board finds that there are outstanding VA and private treatment records, as well as Social Security Administration (SSA) records, pertinent to the disabilities on appeal.  

A January 2007 VA report of hospitalization indicated that the Veteran received inpatient treatment for "multiple myeloma/dehydration" from January 5, 2007 to January 6, 2007.  While the outpatient treatment record recommending that the Veteran be admitted is of record, the identified inpatient hospitalization records have not been associated with the claims file.  Also, a July 31, 2013 VA treatment record summarized various treatment and procedures that occurred between August 8, 2012 and May 1, 2013.  However, the progress or treatment notes from these appointments are not of record.  Additionally, VA treatment records dated in May 2015 indicated that the Veteran had follow-up VA appointment scheduled on June 3, 2015.  VA treatment records subsequent to May 2015 are not of record.  Accordingly, on remand all outstanding VA treatment records, to include all inpatient treatment records, must be obtained and associated with the record.  

The record contains a January 2005 SSA disability determination and transmittal indicating the Veteran has been disabled for SSA purposes since 1987 secondary to ischemic heart disease and nephrotoxicity.  Private treatment records indicate that the Veteran's nephrotoxicity may be related to a medication he received in conjunction with his treatment for his multiple myeloma.  As the underlying medical records associated with the Veteran's SSA claim have not been obtained, on remand, those records must be obtained and associated with the claims file. 

The record also indicates there are outstanding private treatment records.  In July 2012, the Veteran provided a VA Form 21-4142 for Dr. Battle.  In a May 2014 response, Dr. Battle indicated that the records were located at Duke Family Medicine Wake Forest.  To date, VA has not acted on that information and requested the records.  On remand, the AOJ should make reasonable efforts to obtain all outstanding private treatment records, to include those from Duke Family Medicine Wake Forest.

The Board also finds that additional development is warranted to corroborate the Veteran's assertions regarding in-service herbicide and hazardous chemical exposure.  In his notice of disagreement the Veteran asserted that he was exposed to carcinogenic agents during his service aboard the USS Newport News.  The Veteran attached treatise evidence regarding herbicide exposure among blue water Navy veterans and chemical use during the Vietnam War.  Additionally, in his VA Form 9, the Veteran reported that he had service at "Cua Viet Base in Vietnam."  The Board finds that further development is warranted to determine whether the Veteran had service in Vietnam.  Accordingly, on remand the AOJ should take appropriate action to corroborate the Veteran's assertions.  To this effect, in a December 2007 evaluation by Dr. Hoeper, the Veteran reported that during service he acted as a guard for an admiral.  As those duties are not reflected in the Veteran's service personnel record associated with the claims file, but could corroborate the Veteran's ground service in Vietnam, on remand the AOJ must obtain any outstanding service personnel records.

In the January 2016 Appellate Brief, the Veteran's representative asserted that the July 2010 VA examination was inadequate because it was not conducted during a period when the Veteran's skin disorder was in an active stage.  In support of his assertion, the representative noted that the Veteran had consistently reported that his skin disorder affected 40 percent of his skin; while the July 2010 VA examination report indicated that it affected less than 20 percent of the Veteran's skin.  In light of the representative's assertions, the Board finds that an appropriate VA examination should be performed during an active stage of the Veteran's skin disability.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that an examination during a remission phase did not accurately reflect the elements of a disability).

The Board notes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed multiple myeloma, sinusitis, hearing loss, and tinnitus.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA and private treatment records document that the Veteran is diagnosed with multiple myeloma.  As noted above, the Veteran asserts his myeloma is related to in-service exposure to various chemicals and herbicides.  In support, the Veteran provided an opinion from Dr. Banks noting the Veteran's reports of in-service exposure to unidentified chemicals and opining that the exposure quite possibly contributed to his development of myeloma.  In light of the Veteran's current diagnosis and the opinion from Dr. Banks, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's multiple myeloma.

With regard to the Veteran's hearing loss and tinnitus, VA treatment records indicate that the Veteran has been treated for left ear hearing loss and tinnitus.  The Veteran asserts that he experienced acoustic trauma while aboard the USS Newport News.  In the November 2015 Appellant Brief, the representative noted that the USS Newport Cruise was a heavy gun cruiser and as such, notwithstanding the Veteran's occupational specialty as a storekeeper, he likely participated in gunfire practice.  The Board finds these reports plausible.  Accordingly, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's hearing loss or tinnitus.

With regard to the Veteran's sinusitis, VA and private treatment records indicate that the Veteran has been diagnosed with several episodes of sinusitis, as well as chronic allergic rhinitis.  While the Veteran was not diagnosed with a sinus disorder during service, his service treatment records contain numerous complaints of sinus symptoms and recurrent diagnoses of upper respiratory infections.  As the Veteran has various sinus diagnoses and in-service sinus symptoms, the Board finds that there is sufficient evidence of possible manifestations of these disabilities, during service, to warrant a VA examination to determine the etiology of any sinus disorders.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from August 8, 2012 through May 1, 2013, and the January 2007 VA hospitalization records, as well as all VA treatment records for the Veteran dated from May 2015 to present.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2) (2015), and give him an opportunity to respond.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records related to the issues on appeal, to include records from Duke Family Medicine Wake Forest.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile. If private records are identified but not obtained, the RO must inform the Veteran (1) of the identity of the records sought, (2) what steps were taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later submitted, the claim may be readjudicated.

3.  Obtain from the SSA the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

4.  Take appropriate steps, to obtain any outstanding service personnel records.  All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (2015), and give him an opportunity to respond.

5.  Contact with the NPRC and any other appropriate records repository and request a review of morning reports, log books from the USS Newport News, and any other available documentation relevant to determining whether the Veteran had ground service in Vietnam at any time between 1968 and 1970.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (2015), and give him an opportunity to respond.

6.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's skin disorder.  The claims file must be made available to the examiner in conjunction with the examination.  The examination must be scheduled during a period of flare-up or active disease process, or if no flare-ups or active stages are present within a reasonable time, the examiner must address flare-ups in the examination report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disabilities in accordance with VA rating criteria.

7.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his multiple myeloma.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that that it began in service, was caused by service, or is otherwise related to active service.

In rendering the requested opinion, the examiner should address a) the treatise evidence provided by the Veteran, b) the Veteran's assertions regarding in-service chemical and herbicide exposure, c) the October 2013 opinion from Dr. Banks indicating that the Veteran's constant exposure to many chemicals during service quite possibly (more likely than not) may have contributed to his development of multiple myelomas, and d) the February 1996 treatment record from University of North Carolina Hospital noting that the Veteran worked as a factory worker and was exposed to formaldehyde.
The examiner should provide a complete rationale for any opinions offered.

8.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss disability or tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  

For any diagnosed hearing loss or tinnitus, the examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that that it began in service, was caused by service, or is otherwise related to active service.

In rendering the requested opinions, the examiner should address the assertions by the Veteran and his representative regarding acoustic trauma while serving aboard the USS Newport News, and their assertions that the Veteran's hearing loss and tinnitus are secondary to his lay report of in-service herbicide exposure. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

9.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disorder.  The claims file and a copy of this remand should be made available to the examiner for review.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should be conducted. 
a.  Identify any diagnosable sinus disorder present during the pendency of the appeal, to include sinusitis and allergic rhinitis. 

In so doing, the examiner should address the diagnoses of record. 

b.  For any sinus disorder diagnosed, including sinusitis and allergic rhinitis, the examiner should opine whether it at least as likely as not (50 percent probability or greater) that it began in service, was caused by service, or is otherwise related to the Veteran's military service, to include his in-service sinus symptoms, diagnosed upper respiratory infections, and his assertions that his sinus disability is secondary to in-service herbicide exposure. 

In rendering the requested opinion, the examiner should address the July 2013 letter from Dr. Banks noting that the Veteran has suffered from allergies requiring treatment with medication for over 20 years. 

10.  Finally, after conducting any other necessary development, readjudicate the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


